DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 1 is objected to because of the following informalities:  claim 1 has two periods.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a laundry L loaded on a supporting plate B at a state of unfolded” which is indefinite because it is unclear what it means to have at a state of unfolded.
Claim 1 recites “a first rotating member 100 disposed on left and right sides on a front” which is not understood because it is unclear what it means for the rotating members to be on a front.  As best as the Examiner can determine, the rotating members are on the transporting means which rotates, so it is not understood where “a front” of the transporting means would be.
Claim 1 recites the limitation "the compatible first rotating member."  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "one direction" in line 10.  There is insufficient antecedent basis for this limitation in the claim because it is unclear if this should refer to the previously recited “one direction.”
Claim 1 recites “a fixing rod 110 fixed by connecting the compatible first rotating member 100 and at least one transporting roller 120 installed so as to transport to one direction by being in contact with the laundry L while rotating in place by being mounted on the fixing rod 110 at a predetermined interval” is not understood.  It is unclear which element(s) contact the laundry and are mounted on the fixing rod.  And it is also unclear which element(s) are mounted on the fixing rod at a predetermined interval.
Claim 2 recites “is installed to rotate in place together with the fixing rod 110 by inserting the fixing rod 110 into the inner space” is not understood because it is unclear what element is being referred to.
Claim 3 recites “a second rotating member 200 disposed respectively on left and right sides on a front” which is not understood because it is unclear what it means for the rotating members to be on a front.  As best as the Examiner can determine, the second rotating members are on the nozzle means which rotates, so it is not understood where “a front” of the nozzle means would be.
Claim 4 recites “installed by penetrating into the inner space of the transporting roller 120 prepared in the longitudinal direction” is not understood because it is unclear what it means to be prepared in the longitudinal direction.
Claim 5 recites the limitation "the inner end."  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the opposite supplying pipe."  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “if two supplying pipes 210 are arranged parallel in front” which is not understood because it is unclear what it means for the supplying pipes to be arranged parallel in front.  As best as the Examiner can determine, supplying pipe 210 would be interior to the transporting device with a nozzle, and it is not understood where “a front” would be.
Claim 5 recites “if two supplying pipes 210 are arranged parallel in front” which is not understood because it is unclear what is meant by the pipes being parallel because as best as the examiner can determine, the pipes 210 appear to intersect (Figures 1, 3).  It is unclear if this limitation should be interpreted as meaning the pipes are aligned.
Claim 5 recites the limitation "the outer ends."  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the detecting sensors."  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “one or two supplying pipes 210 are installed to rotate depending on the presence or absence of detection” which is not understood because it is unclear how many pipes are installed to rotate based on presence (or absence) of detection.  It is also unclear if “detection” refers to detection of laundry, and it is unclear if only the rotation is conditional, not whether the pipes are installed to be capable of rotating.
Claims 6 and 7 recite the limitation "the travelling direction."  There is insufficient antecedent basis for this limitation in the claims.
Claims 6 and 7 recite the limitations "the left and right sides" and “the downward vertical line.”  There is insufficient antecedent basis for these limitations in the claims.
Claim 6 recites “the nozzle 230 reciprocates in the angle range of 5 to 45 degrees to the traveling direction of the laundry L . . . and reciprocates in the angle range of 5 to 45 degrees in the reverse direction to the travelling direction” which is not understood because it is unclear what motion is being claimed.  Since reciprocation would require both clockwise and counterclockwise rotation, it is unclear what it means to reciprocate 5 to 45 degrees in a travelling direction and also reverse to the travelling direction.  It is unclear if these are both identical reciprocations. 
Claim 7 recites “a step S10 of detecting the laundry L entering with being placed on the supporting plate by the detecting sensor 240” which is unclear because it is unclear what “entering with being placed on the supporting plate” means and whether the detection is of the laundry being placed on the supporting plate.
Claim 7 recites “the nozzle 230 reciprocates in the angle range of 5 to 45 degrees to the traveling direction of the laundry L . . . reciprocates in the angle range of 5 to 45 degrees in the reverse direction to the travelling direction” which is not understood because it is unclear what motion is being claimed.  Since reciprocation would require both clockwise and counterclockwise rotation, it is unclear what it means to reciprocate 5 to 45 degrees in a travelling direction and also reverse to the travelling direction.  It is unclear if these are both identical reciprocations. 
Claims 7 and 8 recite the limitation "the detecting sensor.”  There is insufficient antecedent basis for this limitation in the claim because there are plural detecting sensors.
Claim 7 recites the limitation "the sides."  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the rear end of the laundry."  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the operation."  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "at least one detecting sensor."  There is insufficient antecedent basis for this limitation in the claim because it is unclear if it should refer to the previously recited detecting sensor(s).
Claim 8 recites the limitation "both sides."  There is insufficient antecedent basis for this limitation in the claim because it is unclear what sides are being referenced.  It is also unclear if there are exactly two sides being claimed.
Claim 8 recites “one or two valves 220 are open depending on the presence or absence of detecting the laundry L” which is indefinite because it is unclear whether the condition can be met in the case of only having a single valve (previous claim recites having plural “valves” is conditional on a number of pipes and presence or absence of detection).
Claim 9 recites “a second rotating member 200 disposed respectively on left and right sides on a front” which is not understood because it is unclear what it means for the rotating members to be on a front.  As best as the Examiner can determine, the second rotating members are on the nozzle means which rotates, so it is not understood where “a front” of the nozzle means would be.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As best as it is understood, claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 3154472 (hereafter, “JP ‘472”).
Regarding claim 1, JP ‘472 discloses a laundry transporting device (2) with a nozzle (35) in a washer configured to spray wash water, rinsing water or fabric softener to a laundry loaded on a supporting plate (11, or 141) at a state of unfolded comprising: a transporting means installed for transporting the laundry to one direction (2); and a nozzle means installed for spraying the wash water, the rinsing water or the fabric softener to the laundry transported by the transporting means (35), wherein the transporting means includes a first rotating member disposed respectively on left and right sides on a front and installed to rotate in place by a power source (22, 44), a fixing rod (211) fixed by connecting the compatible first rotating member and at least one transporting roller installed so as to transport to one direction by being in contact with the laundry while rotating in place by being mounted on the fixing rod at a predetermined interval (212).  Note that treating laundry as claimed, or using wash water, rinsing water, or fabric softener are all intended use and capable of being met by JP ‘472.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best as it is understood, claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 3154472 (hereafter, “JP ‘472”).
Regarding claim 2, JP ‘472 discloses wherein the transporting roller is in the form of a cavity with an inner space in a longitudinal direction (see Figure 5), but does not expressly disclose wherein is installed to rotate in place together with the fixing rod by inserting the fixing rod into the inner space.  Rather, JP ‘472 shows the rotary drum (2) is formed with ring steel wires (212) inside of the horizontal steel wires (211).  Rearrangement of parts is considered to be obvious to a PHOSITA.  MPEP 2144.04 (VI) (C) - Rearrangement of Parts.  Since there are only two possibilities (horizontal wires inside or outside), it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to try rearranging the wires, such that the horizontal steel wires are inside the ring steel wires, yielding wherein the transporting roller is installed to rotate in place together with the fixing rod by inserting the fixing rod into the inner space.  The results would have been predictable and would have formed a rotary drum.  Also see MPEP 2143 (I) (E) - Obvious to Try.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711